               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JAMES CNG DELGLYN,

                       Plaintiff,
                                                    Case No. 18-CV-1076-JPS-JPS
 v.

 JAMES M. PECK, doing business as
 TRANSUNION LLC,                                                  ORDER

                       Defendant.


       Plaintiff alleges that Defendant James M. Peck (“Peck”) violated his

rights pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”), by failing to remove certain disputed items from his credit

report. (Docket #22). On October 19, 2018, the Court granted Defendant’s

motion for judgment on the pleadings with respect to Plaintiff’s first

amended complaint. (Docket #21). It did so for two reasons. First, Peck is

not an appropriate defendant because he is merely TransUnion’s CEO. Id.

at 2. Plaintiff should have sued TransUnion directly. Id. Second, Plaintiff

failed to state a viable claim for relief under the FCRA, because he did not

allege any particular inaccuracies in his credit report. Id.

       In light of Plaintiff’s pro se status, the Court allowed him one final

opportunity amend his complaint. Id. at 3. Though Plaintiff did file a second

amended complaint, he ignored the Court’s instructions. The second

amended complaint still names Peck as the defendant and still fails to cite

any specific inaccuracies in Plaintiff’s credit report. (Docket #22 at 2–3).

Defendant moved to dismiss the second amended complaint on November

19, 2018. (Docket #24). Defendant asserts, and the Court agrees, that the
second amended complaint did not cure the fatal flaws of the first amended

complaint.

       Plaintiff’s response to Defendant’s motion does not change this

result. The response mentions rules of evidence, jurisdiction, and Plaintiff’s

attempts to obtain documents from TransUnion. (Docket #26 at 1–2). None

of these has anything to do with whether Defendant’s motion to dismiss—

which challenges the legal, not factual, sufficiency of a case—should be

granted. The Court must, therefore, grant Defendant’s motion to dismiss.

Having already been given a chance to amend his pleadings, Plaintiff need

not be afforded any further opportunities. This action will be dismissed

with prejudice.

       Accordingly,

       IT IS ORDERED that Defendant’s motion to dismiss (Docket #24)

be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 26th day of December, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
